

Exhibit 10.03
AGREEMENT AND RELEASE
BETWEEN
SCANA SERVICES, INC.
 AND
RONALD LINDSAY



A. INTRODUCTION
This Agreement is made by and between SCANA Services, Inc., its predecessors,
successors, parent entities, subsidiaries, affiliates, related corporations,
assigns, and each of their respective owners, shareholders, directors, officers,
partners, parent entities, attorneys, employees, successors, assigns,
affiliates, subsidiaries, agents, and benefit plans (including the fiduciaries
of such plans) (“SCANA”), and Ronald Lindsay (“Lindsay”). Lindsay’s employment
with SCANA ended or shall end on July 1, 2017. The purpose of this Agreement and
Release (“Agreement”) is to state the conditions of Lindsay’s separation from
SCANA, define the relationship going forward, and resolve any dispute that might
exist between Lindsay and SCANA.
B.
SCANA’S PROMISES TO LINDSAY

In consideration for Lindsay signing this Agreement, SCANA shall:
(1)
Provide Lindsay separation pay totaling $234,119.47 to be paid in 13 bi-weekly
payments of $18,009.19 over 26 weeks (“Separation Period”) until the amount is
paid out. The first bi-weekly payment will be made to Lindsay within 14 days
after the Effective Date of this Agreement. (See Paragraph E(11) for the
definition of “Effective Date.”) This amount is subject to deductions for state
and federal income taxes, FICA, and any other provisions of law to the extent
they are applicable.



Page 1 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------






(2)
For the purpose of the proration requirements in Section 5(a) of the Long-Term
Equity Compensation Plan Performance Share Award Agreements dated February 20,
2015; February 18, 2016; and February 16, 2017, Lindsay’s pro rata portion of
Performance Shares shall be calculated as though the date of his termination
from employment due to retirement is December 31, 2017, which shall be treated
as an amendment to each such Performance Share Award Agreement. Except for the
foregoing, the remaining terms of the Performance Share Award Agreements shall
remain unchanged, and the terms of the Long-Term Equity Compensation Plan
Restricted Stock Unit Award Agreements remain unchanged.

(3)
SCANA shall reimburse Lindsay for up to $2,500 in fees that Lindsay pays to have
an attorney review and provide advice concerning this Agreement.

(4)
Upon his separation, Lindsay will be permitted to retain and take ownership of
his SCANA-issued telephone/personal digital assistant (collectively “PDA”) and
the phone number associated with it, although Lindsay will assume responsibility
for the bill and all other expenses associated with the PDA and the phone number
upon his separation. Moreover, before Lindsay takes ownership of the PDA, SCANA
shall take all necessary steps to delete confidential and proprietary
information and to eliminate access from the PDA to SCANA’s networks and
systems.

(5)
During the Consulting Period (as defined in Paragraph C(5) below), SCANA will
continue monitoring the home security systems it currently monitors for Lindsay.
However, SCANA will not install any new home security systems or begin
monitoring systems it does not currently monitor.



Page 2 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------






(6)
SCANA agrees not to contest any claim that Lindsay may make for unemployment
benefits to commence on or after July 1, 2017. If any payments to which Lindsay
is entitled under the terms of this Agreement have not been made at the time of
Lindsay’s death, the amount of the payment shall be paid to Lindsay’s estate at
the time the amount otherwise would have been paid to Lindsay under the terms of
this Agreement.

(7)
SCANA agrees that its Senior Officers will not make negative, derogatory or
disparaging statements about Lindsay, regardless of whether these statements are
true or not, unless otherwise required or permitted by law. A negative statement
is defined as any statement, opinion, or remark, whether true or not, that tends
to injure the reputation of or cause embarrassment to Lindsay. SCANA agrees that
violating the terms of this paragraph shall cause irreparable harm that is
impossible to quantify precisely. Thus, SCANA agrees that a breach of this
paragraph shall entitle Lindsay to injunctive relief and to all damages
available at law or in equity.

(8)
This Agreement does not amend, supersede or replace the Indemnification
Agreement between SCANA and Lindsay dated November 1, 2010, and such
Indemnification Agreement shall remain in effect in accordance with its terms.
In that regard, SCANA acknowledges that the "Covered Capacity" under the
Indemnification Agreement includes Lindsay's services to SCANA contemplated by
Paragraph C(5) of this Agreement.

C. LINDSAY’S PROMISES TO SCANA
In exchange for the promises of SCANA contained in this Agreement, Lindsay
promises to do the following:


Page 3 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------






(1)
Lindsay agrees that his employment with SCANA ceased or shall cease, as the case
may be, on July 1, 2017, and, as of that date, he ceased or shall cease to be an
officer of SCANA, as that term is broadly defined in the Introduction. Lindsay
will receive the employee benefits, if any, to which he may be entitled under
SCANA’s employee benefit plans (including, if applicable, eligibility to receive
bonus or equity awards under SCANA’s several bonus, equity or other plans) as of
the date of his termination of employment, to the extent consistent with
applicable law and the terms of the employee benefit plans, except and solely to
the extent otherwise modified herein. In no event will Lindsay be entitled to
any payments in the nature of severance or separation payments except as
specifically provided in this Agreement.

(2)
Lindsay releases and discharges SCANA from all legal, equitable, and
administrative claims that he may have against SCANA. In other words, Lindsay
releases and discharges each person and entity included in the above definition
of “SCANA” from all legal, equitable, and administrative claims he may have
against any of them.

(3)
Lindsay agrees that this release includes but is not limited to the waiver of
any claims arising from:

(a)
His employment and other affiliations with SCANA, including his role as an
officer, and

(b)
His termination of employment and other affiliations with SCANA, which becomes
or became effective on or about July 1, 2017.

(4)
This release also specifically includes, but is not limited to, claims based
upon or related to:

(a)    The Age Discrimination in Employment Act, as amended
(b)    Title VII of the Civil Rights Act of 1964,


Page 4 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




(c)    Americans with Disabilities Act, as amended
(d)    The Family Medical Leave Act of 1993, as amended
(e)    The Employee Retirement Income Security Act of 1974, as amended
(f)
Actual or alleged violations of any other federal or state laws that prohibit
employment discrimination, retaliation, or employment termination in violation
of public policy,

(g)
Actual or alleged claims of emotional distress, defamation, breach of contract,
breach of covenant of good faith and fair dealing,

(h)    Claims for attorneys’ fees, and
(i)
All other claims arising under any federal, state, or local statutory law,
common law, ordinances, regulations or equity.

(5)
From July 1, 2017, through December 31, 2017 (the “Consulting Period”), Lindsay
shall be available to provide consulting and other assistance to SCANA upon the
request of the Chief Executive Officer or General Counsel, primarily for the
purpose of continuing or concluding legal matters that Lindsay worked on while
employed by SCANA. The parties agree that such services shall not include the
rendering of legal advice or opinions, but shall be limited to matters of
background facts, procedural history, coordination with other counsel, and
similar activities. While Lindsay provides this consultation and assistance,
SCANA shall not have the right to control Lindsay’s day-to-day activities or
work schedule, and Lindsay acknowledges that he shall not be an employee of
SCANA and that he shall not be eligible for benefits available to SCANA
employees. Lindsay shall provide such services upon reasonable notice at
reasonable times,



Page 5 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




either in person or by telephone, provided that Lindsay shall not be required to
render such services during reasonable vacation periods or periods of illness,
disability or other incapacity. Moreover, SCANA and Lindsay do not anticipate or
intend for Lindsay’s services during the Consulting Period to exceed 20% of the
average level of services provided by Lindsay to SCANA over the 36-month period
preceding July 1, 2017, and it is intended that Lindsay’s separation on July 1,
2017, will be a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder. Further, in no event shall Lindsay provide services at a level that
would invalidate Lindsay’s “separation from service” for the purposes of Section
409A of the Code. SCANA agrees and covenants not to bring any claim or action
against Lindsay based on an allegation of negligence (including legal
malpractice) concerning the services he provides SCANA during the Consulting
Period. Moreover SCANA agrees to defend, indemnify, and hold harmless Lindsay
for any claims, judgments, or liabilities against him that are based on an
allegation of negligence (including legal malpractice) committed during the
Consulting Period and concerning the services that he provides pursuant to this
Agreement.
(6)
Lindsay waives any right he may have to recover from SCANA in any proceeding
based in whole or in part on claims released by Lindsay in this Agreement. For
example, Lindsay waives any right to monetary recovery from SCANA or to
reinstatement if any such proceeding is successfully brought against SCANA or is
settled, whether by Lindsay, the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board or any other person or entity,
including any state or federal government agency (“Government Agencies”).

    


Page 6 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




(7)
Lindsay understands that nothing in this Agreement limits his ability to file a
charge or complaint with the Government Agencies. Lindsay further understands
that this Agreement does not limit his ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, or to report in good faith
possible violations of federal, state or local law or regulations to any
Government Agency or self-regulatory organization, or from making other
disclosures that are protected under whistleblower or other provisions of any
applicable federal, state or local law or regulations, including providing
documents or other information, without notice to SCANA. This Agreement does not
limit Lindsay’s right to receive an award for information provided to any
Government Agencies. This Agreement does, however, preclude Lindsay from
receiving any monetary or injunctive award or relief from SCANA as a result of
any action brought by or on behalf of Lindsay. Finally, Lindsay understands that
he shall not be held criminally or civilly liable under any Federal or State
trade secret law for the disclosure of a Trade Secret that: (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Disclosures to attorneys, made under seal, or pursuant to court
order are also protected in certain circumstances under 18 U.S.C. 1833.



Page 7 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




(8)    Lindsay agrees that the release contained in Paragraph C(2) includes any
claims that he may have, including claims of which he may not presently be
aware. This Agreement does not release any claims that may arise after Lindsay
signs this Agreement.
(9)    Lindsay agrees that he will keep the terms and conditions of this
Agreement strictly confidential, unless otherwise required or permitted by law.
Lindsay may disclose the details of this Agreement to his spouse, attorney, and
his tax or financial advisors if he first informs them of the obligation to
maintain the confidentiality of this Agreement. Lindsay agrees that violating
the terms of this paragraph shall harm SCANA in irreparable ways and in ways
that are impossible to quantify precisely. Thus, Lindsay agrees that a breach of
this paragraph shall entitle SCANA to injunctive relief and all damages
available at law or in equity in the event of a breach.
(10)    Lindsay agrees that he has received information concerning SCANA’s
inventions, processes, know-how, trade secrets, and/or other proprietary and
confidential information during his employment with SCANA. Lindsay also agrees
that he has received such proprietary and confidential information pertaining to
third parties through his employment with SCANA. Subject to the statements in
Paragraph C(7), Lindsay now agrees and promises not to divulge any of the
above-mentioned proprietary or confidential information of SCANA or third
parties. Lindsay’s obligations under this Agreement are in addition to, and not
in limitation or preemption of, all other obligations of confidentiality that he
has to SCANA under general legal, ethical or equitable principles.


Page 8 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




(11)
Except as specified in Paragraph B(4) above, on or before July 1, 2017, Lindsay
shall return to SCANA all its property in his use or possession that he has not
already returned, including, but not limited to, his SCANA identification card
and any other SCANA keys, access cards or badges, SCANA credit cards, message
box, customer and/or employee lists, passwords, access codes and other
information necessary to access any computer, communications device or
electronic database, and any books, files and documents (paper or electronic) or
electronic data and media generated, owned, or containing information obtained
in any form from SCANA.

(12)    Lindsay acknowledges that the incentives that are provided under the
terms of this Agreement represent valuable consideration in excess of other
forms of compensation or benefits to which he may be entitled.
(13)    Lindsay agrees that he will not make negative, derogatory or disparaging
statements about SCANA (which, as defined in the Introduction, includes
officers, directors, and employees of SCANA Corporation and its subsidiaries) or
its business, products, policies, practices or services, regardless of whether
these statements are true or not, unless otherwise required or permitted by law.
A negative statement is defined as any statement, opinion, or remark, whether
true or not, that tends to injure the reputation of or cause embarrassment to
SCANA or any person, entity, or corporation released by this Agreement. Lindsay
agrees that violating the terms of this paragraph shall cause irreparable harm
that is impossible to quantify precisely. Thus, Lindsay agrees that a breach of
this paragraph shall entitle SCANA or the party about


Page 9 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




whom he makes derogatory, disparaging, or negative statements to injunctive
relief and to all damages available at law or in equity.
(14)    Subject to the statements in Paragraph C(7) above, Lindsay agrees and
covenants not to file any suit, action, or complaint against SCANA, nor, except
as required by a subpoena, to assist in any such action, in any court, with
regard to any claim, demand, liability or obligation arising out of his
employment with SCANA or separation from SCANA. In the event Lindsay receives a
subpoena compelling testimony or production of information pertaining to SCANA,
he shall promptly notify SCANA’s Senior Vice President of Administration in
writing of the existence of the subpoena in order that SCANA may seek
withdrawal, modification, or a protective order relating to the subpoena. He
further represents that he has filed no claims, complaints, charges, or other
actions relating directly or indirectly to his employment with SCANA.
(15)    Lindsay warrants and represents that Lindsay presently is not, nor has
Lindsay ever been enrolled in Medicare Part A or Part B or applied for such
benefits, and that Lindsay has no pending claim for Social Security Disability
benefits nor is Lindsay appealing or re-filing for Social Security Disability
benefits. Lindsay further warrants and represents that Lindsay did not incur any
physical injuries or receive medical care arising from or related to any of the
claims released by this Agreement. Lindsay also warrants and represents that
Medicare has not made any payments to or on behalf of Lindsay, nor has Lindsay
made any claims to Medicare for payments of any medical bills, invoices, fees or
costs. Lindsay agrees to indemnify and hold SCANA harmless from (a) any claims
of, or rights of recovery by Medicare and/or persons or entities acting on
behalf of Medicare as a result of any


Page 10 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




undisclosed prior payment or any future payment by Medicare for or on behalf of
Lindsay, and (b) all claims and demands for penalties based upon any failure to
report the settlement payment, late reporting, or other alleged violation of
Section 111 of the Medicare, Medicaid and SCHIP Extension Act that is based in
whole or in part upon late, inaccurate, or inadequate information provided to
SCANA by Lindsay. Lindsay agrees to hold SCANA harmless from and/or for any loss
of Medicare benefits or Social Security benefits Lindsay may sustain as a result
of this Agreement.    
D. MISCELLANEOUS TERMS AGREED TO BY THE PARTIES
In exchange for the promises made by and to Lindsay and SCANA, they mutually
agree to the following terms:
(1)
Either party may enforce this Agreement in court if the other party breaches it.

(2)
This Agreement may be used in a subsequent proceeding to enforce its terms.

(3)
The language of all parts of this Agreement shall be construed as a whole and
according to its fair meaning, and not strictly for or against either party. It
is expressly understood and agreed that any rule requiring construction of this
Agreement against the drafter will not apply in any dispute involving the
Agreement.

(4)
SCANA does not admit and expressly denies violating any state, federal, or local
laws by entering into this Agreement. Lindsay acknowledges that this Agreement
and the consideration offered in it shall not be construed as an admission of
any wrongdoing or liability on the part of SCANA.



Page 11 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------






(5)
This Agreement contains the entire and only Agreement between Lindsay and SCANA.
Both parties waive any oral or written promises or assurances that are not
contained in, or expressly incorporated into, this Agreement. And, subject to
Paragraph B(2) above, Lindsay will be entitled to all compensation and benefits
to which he is entitled pursuant to the terms of any SCANA employee benefit
plans in which he was vested while an employee of SCANA.

(6)
This Agreement shall be binding upon and be for the benefit of the parties to
this Agreement and their respective heirs, legal representatives, successors,
and assigns.

(7)
This Agreement shall be governed by and construed in accordance with the law of
the State of South Carolina.

(8)
This Agreement was drafted with the intent to comply with the short-term
deferral exemption from Section 409A of the Internal Revenue Code of 1986, as
amended, and the provisions of the Agreement shall be interpreted in a manner
consistent with that intent. However, Lindsay agrees that no person connected
with SCANA or the Releases has made or hereby makes any representations,
commitments, or guarantees that any specific tax treatment (including but not
limited to federal, state and local tax treatment) will be applicable with
respect to the amounts owed or paid under this Agreement. Lindsay is advised to
consult with his own tax advisers to ensure any particular tax result under this
Agreement and may not rely on SCANA, nor its officers, directors, agents or
employees for tax advice.



Page 12 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------






(9)
To accept the Agreement, and payments under this Agreement, Lindsay must sign
the Agreement and return it (via U.S. Mail, courier, or hand-delivery) to Randal
Senn, Senior Vice President of Administration, SCANA Services, Inc. at 220
Operation Way, MC – D311, Cayce, SC 29033, within the time frame set forth in
Paragraph E(10). The Agreement will become effective upon Lindsay signing the
Agreement and returning it to Randal Senn as set forth in this paragraph and not
revoking this Agreement before the Effective Date as set forth in Paragraphs
D(10) and E(11).

(10)
Lindsay will have a period of seven days following his signing this Agreement to
revoke it. To revoke the Agreement, Lindsay must notify Randal Senn, Senior Vice
President of Administration, SCANA Services, Inc. at 220 Operation Way, MC –
D311, Cayce, SC 29033, in writing of his decision to revoke the Agreement.

(11)
Lindsay expressly acknowledges that a breach of any of the terms and conditions
contained in this Agreement will cause SCANA irreparable and continuing harm for
which there is no adequate remedy at law and SCANA is therefore entitled to seek
injunctive relief and specific performance without the requirement of posting a
bond. SCANA’s right to seek injunctive relief and specific performance shall in
no way limit its right to seek any other legal remedies or other relief
available to it.

E.
LINDSAY’S ASSURANCES TO SCANA

This Agreement is a legal document with legal consequences. SCANA wants to be
certain that Lindsay fully understands the legal effect of signing this
Agreement. Lindsay, therefore, makes the following assurances:
(1)    I have carefully read the complete Agreement.


Page 13 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




(2)    The Agreement is written in language that I understand.
(3)    I understand all of the provisions of this Agreement.
(4)    I understand that this Agreement is a waiver of any and all claims I may
have against SCANA, as that term is broadly defined in the Introduction.
(5)    I also understand that this Agreement is a waiver of any and all claims
of age discrimination I have under the Age Discrimination in Employment Act.
(6)    I willingly waive any and all claims, known and unknown, in exchange for
the promises of SCANA in this Agreement. I understand, however, that I am not
releasing any claims that arise after I sign this Agreement.
(7)    I want to enter this Agreement. I recognize that the Agreement is
financially beneficial to me. I further acknowledge that the benefits I receive
under this Agreement are benefits to which I am not already entitled.
(8)    I enter this Agreement freely and voluntarily. I am under no coercion or
duress whatsoever in considering or agreeing to the provisions of this
Agreement.
(9)    I understand that this Agreement is a contract. As such, I understand
that either party may enforce it.
(10)
I have been given a period of twenty-one days to decide whether to enter into
this Agreement. This twenty-one day period has provided me with sufficient time
to consider my options and to seek the advice of legal counsel and tax or
financial advisors.

(11)
After signing this Agreement, I have a period of seven days to revoke it. I can
revoke this Agreement by notifying Randal Senn at SCANA’s Cayce office in
writing of my decision to



Page 14 of 15
Initials of the Parties
Lindsay _____ SCANA _____



--------------------------------------------------------------------------------




revoke the Agreement within the seven day period. In fact, this Agreement is not
effective until the eighth day after it is signed (the “Effective Date”). My
acceptance of separation benefits at any time more than seven days after the
execution of this Agreement shall constitute an admission by me that I did not
revoke this Agreement during the seven day period and will be an admission that
this Agreement has become effective and legally enforceable.
(12)
SCANA has urged and hereby urges me, in writing, to review this Agreement with
an attorney prior to signing it.





IN WITNESS THEREOF, the parties have executed this Agreement on 30th day of
June, 2017.


/s/Ronald T. Lindsay 6/30/17        
Ronald Lindsay (Date)




I Marsha D. Wilson    , attest that the above-named individual signed this
Agreement and Release on the 30th     of June     , 2017.


/s/Marsha D. Wilson    
Notary Public for the State of South Carolina    
My Commission Expires: August 20, 2017    




For SCANA Services, Inc.:




/s/Randal M. Senn 6-30-17        
Randal M. Senn (Date)
Sr. Vice President of Administration


        


Page 15 of 15
Initials of the Parties
Lindsay _____ SCANA _____

